Per Curiam.

This cause is before the court pursuant to an appeal as of right from a judgment of the Court of Appeals sustaining appellee’s motion to dismiss appellant’s petition for a writ of habeas corpus.
Appellee, Arnold R. Jago, Superintendent of the London Correctional Institution, has custody of appellant, Michael Barthany, by virtue of journal entries of commitment from the Court of Common Pleas of Cuyahoga County issued following appellant being found guilty by a jury on six counts of drug violations and his plea of guilty to robbery. Appellant contends that he should be released from the custody of the appellee and removed to the Ohio State Reformatory pursuant to R. C. 5143.03.
Appellant makes no supportable claim of lack of jurisdiction by the sentencing court. It has been consistently held that where the sentencing court had jurisdiction over the cause and the person, a writ of habeas corpus will not be issued. Freeman v. Maxwell (1965), 4 Ohio St. 2d 4; R. C. 2725.05. This court has also held that alleged mistakes in sentencing are not cognizable in habeas corpus. Foston v. Maxwell (1964), 177 Ohio St. 74, 75; Spence v. Sacks (1962), 173 Ohio St. 419, 421.
Accordingly, the judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Celebrezze, C. J., W. Brown, P. Brown, Sweeney, Locher, Holmes and C. Brown, JJ., concur.